          Case 1:18-cr-00032-DLF Document 160 Filed 08/02/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA
                                               .',.. *". r8-cR-32-2 (DLF)
                                           |
                                               FILED UNDER SEAL
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

                Defendant.



            PARTIES'JOINT MOTION FOR LEAVE TO FILE UNDER SEAL

       Defendant Concord Management and Consulting, LLC ("Defendant" or "Concord") and

the United States (collectively, the "Parties), by and through counsel,   jointly move for leave of

the Court to file the enclosed Parties' Joint Filing Regarding the Unsealing of Hearing

Transcripts and Pleadings Related to Modifuing the Protective Order in This Case under seal.

The enclosed joint filing discusses matters that remain, at the moment, under seal. Should the

Court decide to unseal the transcripts and pleadings discussed in the enclosed filing, the parties

have no objection to also unsealing the enclosedjoint   filing.



                                      Respectfully submitted,


JOHN C. DEMERS                                                    JESSIE K. LIU
Assistant Atlomey General for National Security                   United States Aftomey

By,       lsl                                                     By       lsl
Heather N. Alpino                                                 Jonathan Kravis
U.S. Department of Justice                                        Deborah Curtis
National Security Division                                        Kathryn Rakoczy
950 Pennsylvania Ave. NW                                          555 Fourth Street NW
Washington, D.C. 20530                                            Washington, D.C. 20530
Telephone: (202) 5 I 4 -2000                                      Telephone: (202) 252-6886




                                                   1
         Case 1:18-cr-00032-DLF Document 160 Filed 08/02/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, I caused   a copy   ofthe foregoing motion to   seal to

be transmitted to Katherine Seikaly and   Eric Dubelier, counsel ofrecord for Concord

Management and Consulting LLC, via email.

                                                              By,       lsl
                                                              Jonathan I. Kravis
                                                              Assistant United States Attomey
                                                              555 Fourth Street NW
                                                              Washingron D.C. 20530




                                                 2
